                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 KIM BODINE,                                       CV 19-4-BU-BMM-KLD

                     Plaintiff,
                                                   ORDER
 vs.

 SALESFORCE.COM, INC., and JOHN
 and JANE DOES 1-5,

                     Defendants.

       Plaintiff has filed an unopposed motion for leave to file Exhibits 2 and 4

attached to her Motion to Compel under seal. (Doc. 92.) Plaintiff also requests to

file Exhibit 4 by email because it is highly voluminous, is too difficult to print, and

cannot be put into pdf. format. Good cause appearing,

       IT IS ORDERED Plaintiff’s motion is GRANTED. Plaintiff shall file

Exhibit 4 by sending the document to kld_propord@mtd.uscourts.gov.

             DATED this 18th day of February, 2020.




                                        _______________________________
                                        Kathleen L. DeSoto
                                        United States Magistrate Judge
